EXHIBIT 10.24

LOGO [g146943g00v47.jpg]

2011

MANAGEMENT BONUS PLAN

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

PURPOSE OF THE PLAN

The Allergan, Inc. 2011 Management Bonus Plan (the “Plan”) is designed to reward
eligible management-level employees for their contributions to providing
Allergan’s stockholders increased value for their investment through the
successful accomplishment of specific financial objectives and individual
performance objectives.

 

 

PLAN YEAR

The Plan year runs from January 1, 2011 through December 31, 2011.

 

 

ELIGIBILITY

Unless otherwise provided in a written agreement between the Company and the
applicable employee, and subject to the terms of the Plan, you are eligible to
participate in the Plan for the Plan year if you are:

 

•  

employed as a regular full-time or part-time employee of Allergan, Inc. and its
subsidiaries (collectively, the “Company”) as of June 30, 2011,

 

•  

in salary grades 7E and above,

 

•  

regularly scheduled to and work 20 or more hours per week,

 

•  

not covered by any other bonus or sales incentive plan (including the Executive
Bonus Plan).

 

•  

actively employed by the Company on the date bonuses are paid (and are not on
counseling review on such date) or you otherwise qualify for a pro-rated bonus
upon retirement, disability, death or layoff under the terms set forth below.
Any employee who terminates for reasons other than those noted below will
receive no bonus.

Bonuses for the Plan year, if any, will be prorated for any participant who
(i) becomes eligible to participate in the Plan after the beginning of the Plan
year, (ii) retires on or after his or her “normal retirement” date (“normal
retirement” is defined as termination of employment after the Plan participant
has attained age 55, provided that such participant has been employed by the
Company for a minimum of 5 years), (iii) becomes disabled, (iv) dies or
(v) transfers into a position covered by another incentive plan. Notwithstanding
the foregoing, a participant will receive no bonus in cases of normal retirement
or termination that, in either case, the Company determines in its sole
discretion to be (a) by mutual agreement, (b) due to performance issues or
(c) for serious misconduct. Bonuses, if any, for any participant who is laid-off
will be prorated provided the participant was eligible to participate in the
Plan for at least six months of the Plan year. All proration will be based on
the number of months of participation in the Plan during the Plan year.

Notwithstanding anything in this Plan to the contrary, any individual who
(a) performs services for the Company and is classified or paid as an
independent contractor (regardless of his or her classification for federal tax
or other legal purposes) by the Company or (b) performs services for the Company
pursuant to an agreement between the Company and any other person or entity
(e.g. a leasing organization) shall not be eligible to participate in the Plan.

 

 

11 MBP    Page -1-



--------------------------------------------------------------------------------

 

PERFORMANCE OBJECTIVES

Bonuses under the Plan are determined based on both corporate performance and
individual performance in relation to pre-established objectives, as follows:

CORPORATE OBJECTIVES

 

¿

Earnings Per Share (“EPS”)—EPS is defined as adjusted net earnings from
continuing operations as measured by Wall Street divided by the weighted average
number of common and common equivalent shares on a diluted basis.

 

¿

Revenue Growth in Local Currency—Net sales stated in constant local currency
compared to the prior year. Specifically defined as the percentage change in
annual net sales in constant local currency from the previous fiscal year end to
the current fiscal year end (“Revenue Growth”). The purpose of net sales stated
in constant local currency is to remove any impact on net sales growth from
changes in currency exchange rates from year to year.

 

¿

Research and Development (“R&D”) Reinvestment Rate—R&D expense as a percentage
of revenue. Specifically defined as the total annual R&D expense as a percentage
of annual net sales as of the current fiscal year end.

 

¿

Operating Income—Operating Income compared to budget may be considered for
allocation of bonus pool amounts by Business Unit/Function. Operating Income is
defined as Net Sales minus Cost of Goods minus Selling and General
Administrative expenses minus Research & Development minus allocated corporate
interest where applicable.

INDIVIDUAL OBJECTIVES

Management Bonus Objectives (“MBOs”) are prepared by each participant and his or
her supervisor at the beginning of the Plan year and may be modified throughout
the year as necessary. Objectives should reflect major results and
accomplishments to be achieved in order to meet short and long-term business
goals that contribute to increased stockholder value. MBOs are expressed as
specific, quantifiable measures of performance in relation to key operating
decisions for the participant’s business unit, such as managing inventory
levels, receivables, expenses, payables, increasing sales, eliminating
unnecessary capital expenditures, etc.

At the end of the Plan year, the supervisor evaluates the participant’s
performance in relation to his or her objectives in order to determine the size
of the bonus award, if any. A more detailed description of how the award is
calculated is provided under “Individual Bonus Award Calculation.”

 

 

BONUS POOL CALCULATION

The components of this calculation for the bonus pool amount are: (1) EPS,
(2) Revenue Growth and (3) R&D Reinvestment Rate.

Bonus pool amount

Bonuses become payable when the Company achieves a threshold level of

target EPS performance. The bonus pool is determined by EPS performance,

Revenue Growth and R&D Reinvestment Rate as outlined in the table below.

 

 

11 MBP    Page -2-



--------------------------------------------------------------------------------

Earnings Per Share         Revenue Growth         R&D Reinvest Rate            
             

EPS

Range%

   EPS Range        Bonus % of    
Target         Revenue
Growth    Bonus % of    
Target         R&D
Reinvest
Rate    Bonus % of    
Target         Bonus % of    
Target              

-4.2%

   -$0.150    0.0%                             0.0%              

-2.2%

   -$0.080    46.0%       3.7%    0.0%       14.85%    0.0%       46.0%        
     

-1.9%

   -$0.070    57.0%       4.7%    2.0%       15.10%    2.0%       61.0%        
     

-1.3%

   -$0.045    68.0%       5.7%    4.0%       15.35%    4.0%       76.0%        
     

-1.0%

   -$0.035    72.0%       6.7%    6.0%       15.60%    6.0%       84.0%        
     

-0.6%

   -$0.020    76.0%       7.7%    8.0%       15.85%    8.0%       92.0%        
           Target    80.0%       8.7%    10.0%       16.10%    10.0%      
100.0%              

0.8%

   $0.030    84.0%       9.7%    13.8%       16.35%    13.8%       111.5%      
       

1.7%

   $0.060    88.0%       10.7%    17.5%       16.60%    17.5%       123.0%      
       

2.2%

   $0.080    92.0%       11.7%    21.3%       16.85%    21.3%       134.5%      
       

2.8%

   $0.100    96.0%       12.7%    25.0%       17.10%    25.0%       146.0%

Revenue Growth and R&D Reinvestment Rate components of the bonus pool may not
exceed target unless EPS performance is equal to or greater than target. If
actual results fall between the performance levels shown above, bonuses will be
prorated accordingly. For sake of clarity, if the Company’s performance exceeds
any of the targets for Revenue Growth and/or R&D Reinvestment Rate, but EPS does
not exceed the threshold level of target EPS performance, no bonus will be
payable.

BONUS POOL DIFFERENTIATION BY BUSINESS UNIT/FUNCTION

 

¿

Operating Income—The target bonus pool determined by EPS, Revenue Growth and R&D
Reinvestment Rate performance may be modified for each business unit/function
based on Operating Income results vs. budget. That is, a business unit that
exceeds budget may receive a greater share of the total Company pool than a
business unit that is below budget.

At the end of the year, the Company’s Chief Executive Officer may recommend
adjustments to the bonus pool levels to the Organization and Compensation
Committee (the “Committee”) after consideration of key operating results. When
calculating corporate performance for purposes of this Plan, the Committee has
the discretion to include or exclude any or all of the following items:

 

  •  

extraordinary, unusual or non-recurring items;

 

  •  

effects of accounting changes;

 

  •  

effects of financing activities;

 

  •  

expenses for restructuring or productivity initiatives;

 

  •  

other non-operating items;

 

  •  

spending for acquisitions;

 

  •  

effects of divestitures;

 

  •  

amortization of acquired intangible assets; and

 

  •  

any other items of significant income or expense which are determined to be
appropriate adjustments.

 

 

11 MBP    Page -3-



--------------------------------------------------------------------------------

 

INDIVIDUAL BONUS AWARD CALCULATION

Target bonus awards are expressed as a percentage of the participant’s eligible
earnings for the Plan year (as determined by the Compensation department in its
discretion). The target percentages vary by salary grade (see Attachment No. 1).
A participant’s actual bonus award may vary above or below the targeted level
based on the supervisor’s evaluation of his or her performance in relation to
the predetermined MBOs. Except as may otherwise be approved by the Committee,
each participant’s actual bonus award may be modified down to 0% or up to 150%
of his or her target bonus amount. However, the total of all bonus awards given
within each business unit must total no more than 100% of the total bonus pool
dollars allocated to that business unit.

 

 

METHOD OF PAYMENT

Except as may otherwise be approved by the Committee, for participants who are
subject to a Company executive stock ownership guideline, any bonus will be paid
in cash up to a maximum amount equal to 100% of the participant’s bonus targets
and the portion of the bonus attributable to performance over such targets is
paid in restricted stock or restricted stock units with cliff vesting two years
from the award effective date. Any payment in the form of restricted stock or
restricted stock units will be issued under the Company’s 2008 Incentive Award
Plan, as amended, restated, modified, supplemented or superseded. Upon a
recipient’s normal retirement eligibility date (defined as the date on which the
recipient has (i) attained age 55 and (ii) been employed by the Company for a
minimum of 5 years) all of the restrictions imposed on the recipient’s
restricted stock shall lapse or the recipient’s restricted stock units shall
vest, as applicable.

For all other participants, any bonus will be paid in cash. Bonus awards are
paid following the close of the Plan year after the review and authorization of
bonuses by the Committee.

Bonuses will be paid within 30 days following management communication of the
award, with cash bonuses paid through the participant’s normal payroll channel.
In the event of a Change in Control (as defined in Attachment No. 2), bonuses
will be paid within 30 days of the effective date of the Change in Control.

 

 

CHANGE IN CONTROL

If a Change in Control occurs after the close of the Plan year and Company
performance supports bonus pool payment, participants will be paid a bonus based
on performance in relation to the EPS, Revenue Growth and R&D Reinvestment Rate
targets.

If the Change in Control occurs during the Plan year, participants will be paid
a bonus prorated to the effective date of the Change in Control and EPS, Revenue
Growth and R&D Reinvestment Rate performance will be deemed to be the greater
of:

 

  •  

100% of the EPS, Revenue Growth and R&D Reinvestment Rate targets; or

 

  •  

the prorated actual year-to-date performance.

In either case, a participant’s actual bonus may vary above or below the
targeted level according to the provisions outlined in “Individual Bonus Award
Calculation” above. Participants must be employed by the Company or its
successor on the effective date of the Change in Control in order to receive the
prorated payment, unless their employment is terminated by reason of retirement,
death or disability or if it is determined that any such participant is
terminated without cause in connection with the Change in Control. For purposes
of this Plan, “cause” shall be limited to only three types of events: the
willful refusal to comply with a lawful, written

 

 

11 MBP    Page -4-



--------------------------------------------------------------------------------

instruction of the Company’s Board of Directors so long as the instruction is
consistent with the scope and responsibilities of the participant’s position
prior to the Change in Control; dishonesty which results in a material financial
loss to the Company (or to any of its affiliated companies) or material injury
to its public reputation (or to the public reputation of any of its affiliated
companies); or conviction of any felony involving an act of moral turpitude.

 

 

SECTION 409A

Any bonuses that become payable under this Plan to participants who are subject
to U.S. federal income taxes are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), as short-term
deferrals within the meaning of Treasury Regulation section 1.409A-1(b)(4), and
this Plan shall be administered and construed consistent with this intent. For
purposes of the foregoing, any bonus that becomes payable to such a participant
shall be paid no later than the 15th day of the third month following the end of
the later of (i) the participant’s first taxable year in which the participant’s
right to receive such bonus is no longer subject to a “substantial risk of
forfeiture” (within the meaning of Section 409A) or (ii) the Company’s first
taxable year in which the participant’s right to receive such bonus is no longer
subject to a substantial risk of forfeiture.

 

 

GENERAL

Management reserves the right to define corporate performance and individual
performance, to interpret the Plan document to make factual determinations under
the Plan in its sole discretion, and to review, alter, amend, or terminate the
Plan at any time subject to approval of the Committee. This Plan does not
constitute a contract of employment and cannot be relied upon as such. Any
questions regarding this Plan should be directed to the Human Resources
department or the Vice President, Global Compensation and Benefits. This Plan
document supersedes any previous document you may have received.

 

 

11 MBP    Page -5-



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

ALLERGAN

 

2011 MANAGEMENT BONUS PLAN

TARGET AWARDS

 

     US   Intl Salary Grade / Title    Target Bonus   Target Bonus

7E

   15%   20%

8E

   20%   25%

9E

   25%   30%

10E

   30%   35%

11E

   40%   40%

12E

   40%   45%

13E

   45%   50%

14E

   55%  

EVP, General Counsel & Assistant Secretary

   55%  

EVP, Human Resources

   55%  

EVP, Global Technical Operations

   60%  

EVP, R&D, Chief Scientific Officer

   75%  

EVP, Finance & Business Development, CFO

   75%  

 

 

11 MBP    Page -6-



--------------------------------------------------------------------------------

ATTACHMENT NO. 2

CHANGE IN CONTROL DEFINITION

“Change in Control” shall mean the following and shall be deemed to occur if any
of the following events occur:

(a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
who becomes the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act or any successor rule (a “Beneficial Owner”), directly or indirectly, of
securities of Allergan, Inc., a Delaware corporation (“Allergan”) representing
(i) 20% or more of the combined voting power of Allergan’s then outstanding
voting securities, which acquisition is not approved in advance of the
acquisition or within 30 days after the acquisition by a majority of the
Incumbent Board (as hereinafter defined) or (ii) 33% or more of the combined
voting power of Allergan’s then outstanding voting securities, without regard to
whether such acquisition is approved by the Incumbent Board; or

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
Allergan (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
Allergan’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Allergan) shall be considered as though such person were a member
of the Incumbent Board of Allergan; or

(c) The consummation of a merger, consolidation or reorganization involving
Allergan, other than one which satisfies both of the following conditions:

(1) a merger, consolidation or reorganization which would result in the voting
securities of Allergan outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) at least 55% of the combined voting power of the
voting securities of Allergan or such other entity resulting from the merger,
consolidation or reorganization (the “Surviving Corporation”) outstanding
immediately after such merger, consolidation or reorganization and being held in
substantially the same proportion as the ownership in Allergan’s voting
securities immediately before such merger, consolidation or reorganization, and

(2) a merger, consolidation or reorganization in which no Person is or becomes
the Beneficial Owner directly or indirectly, of securities of Allergan
representing 20% or more of the combined voting power of Allergan’s then
outstanding voting securities; or

(d) The stockholders of Allergan approve a plan of complete liquidation of
Allergan or an agreement for the sale or other disposition by Allergan of all or
substantially all of Allergan’s assets.

Notwithstanding the preceding provisions, a Change in Control shall not be
deemed to have occurred if the Person described in the preceding provisions is
(1) an underwriter or underwriting syndicate that has acquired the ownership of
any of Allergan’s then outstanding voting securities solely in connection with a
public offering of Allergan’s securities, (2) Allergan or any subsidiary of
Allergan or (3) an employee stock ownership plan or other employee benefit plan
maintained by Allergan (or any of its affiliated companies) that is qualified
under the provisions of the Internal Revenue Code of 1986, as amended. In
addition, notwithstanding the preceding provisions, a Change in Control shall
not be deemed to have occurred if the Person described in the preceding
provisions becomes a Beneficial Owner of more than the permitted amount of
outstanding securities as a result of the acquisition of voting securities by
Allergan which, by reducing the number of voting securities outstanding,
increases the proportional number of shares beneficially owned by such Person,
provided, that if a Change in Control would occur but for the operation of this
sentence and such Person becomes the Beneficial Owner of any additional voting
securities (other than through the grant or issuance of securities pursuant to
an award (e.g., stock option grant, restricted stock award, restricted stock
unit award) granted by the Company, or through a stock dividend or stock split),
then a Change in Control shall occur.

 

 

11 MBP    Page -7-